DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Bauman on November 5, 2021 and November 12, 2021.
The application has been amended as follows: 
Claim 2 is amended as follows:  DELETE the word “substantially”
Claim 9 is amended as follows:
After:  “claim 1, wherein the”   Delete the word “additional”
After:  “rheology modifier” DELETE “is” ADD/REPLACE further comprises
Claim 11:  DELETE “modifies” and Add/Replace: ---modifier---
Claim 13:  DELETE “which is an anaerobic tubular thread sealant” ADD/REPLACE:  wherein the article comprises a tubular thread.
Claim 14 should depend from claim 12:
Delete “13” ADD/REPLACE:  --12—
	After “wherein” DELETE: “the”
	After “wherein” ADD:  the article comprises a
	After “fastener” DELETE:   “the”  ADD:   --selected from the group consisting of---
	Make “anchor” plural – anchors-
	Resulting in the claim as follows:
Claim 14:  The article of claim 12, wherein the article comprises a fastener selected from the group consisting of nuts, bolts, rods, pins, collars, studs, pipes and anchors.
Claim 7 is amended to depend from claim 1:  DELETE “6” ADD/REPLACE: --1--
Cancel claim 15
Allowable Subject Matter
Claims 1-14 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Attarwala and Blain.  Attarwala et al (US 2005/0154141) discloses a composition comprising the majority of the instantly claimed compositional components such as the acrylate, plasticizer curing agent used in  an article of manufacture  such as one having bolt, screw or rod like parts [0109] such as threaded bolts which may be coated [0117]	Attarawala discloses the composition has good break and prevail torque [0136]    It does not teach the composition comprising the claimed specific combination of rheology modifiers of cetyl alcohol and a plurality of synthetic mica fillers having jagged edges with flattened geometric polyhedron shapes. Similarly Blain US 5,096,963   which teaches a plasticizer, acrylate, and curing agent, mica and includes cetyl alcohol used for a materially different purpose (the reference uses it for crystallization, etc.) of the instant claims does not teach the specific combination of rheology modifiers of cetyl alcohol and a plurality of synthetic mica fillers having jagged edges with flattened geometric polyhedron shapes.  Synthetic mica is materially different from natural mica and is known to be more uniform in color and finish as such natural mica cannot be said to possess the claimed jagged edges with flattened geometric polyhedron shapes in the way synthetic mica possesses.  The prior art while teaching mica does not teach a plurality of synthetic mica fillers .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action.
Extrand (US 2005/0274455) discloses an adhesive bonding system (abstract comprising particles which may be polarized by an electric filed in an adhesive system include synthetic mica particles [0051] the adhesives include anaerobic adhesives [0052] 
Komiyama et al (US 20140162917) discloses a lubricious coating agent for plastic working (Abstract) comprising acrylate resin [0046] a curing agent [0047] epoxy resin of bisphenol A type [0051] rheology adjusters [0053] blended to adjust liquid viscosity and the like and stability the composition esp. where the polymers include various poly acrylates, the inorganic viscosity conditions include silica, and mica [0059] where the mica includes organic modified synthetic mica [0111]
Patel et al (US 8,198,345) discloses a lubricious anaerobic composition (Abstract)similar to that of Attarwala  Patel discloses the composition based on a methacrylate component and an anaerobic cure inducing component and a lubricious agent (C2 L10-20)  The lubricious agent may be selected from graphite, polyethylene, polytetrafluoroethylene and a particular desirable combination includes polyethylene and graphite (C2 L17-25)  Graphite is commercially available (C2 L25-30)   The methacrylate monomers suitable include polyethylene glycol di methacrylate (C2 L62-68)(instant claims 2-4)the methacrylate is 10-90 wt.% of the composition  (C3 L20-25) and bisphenol F, etc. (C3 L1-12)  The composition comprises additional components to alter the physical properties of either the curable composition or the products thereof (C3 L24-30) including diluent, plasticizers and chelators (meeting instant claim for plasticizer and a curing agent which may be a chelator of claims 12-13, 9, and 15) The composition comprises 40-80 % polyethylene glycol di methacrylate, Bisphenol A Fumarate 10-40 %, graphite 5-30 %, polyethylene 5030 % etc. (Table 1)

    PNG
    media_image1.png
    401
    551
    media_image1.png
    Greyscale

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PAMELA H WEISS/Primary Examiner, Art Unit 1759